Title: Bill Establishing a Clerkship of Foreign Correspondence, [18 May 1778]
From: Virginia Assembly
To: 



[18 May 1778]

Whereas it is necessary for the Governour and council to be provided with a person learned in the modern languages for assisting them in a communication with foreign states, and that a competent salary for such person should be provided by law; be it therefore enacted that a clerkship of foreign correspondence be henceforth established, under the direction and controul of the Governor and council, who shall from time to time at their will appoint such person to the said office as they shall find worthy of confidence and qualified to perform the duties thereof and remove him in like manner at their will. Such clerk having taken before them an oath of fidelity to the Commonwealth, and of secrecy in all  cases where he shall be specially charged with secrecy, may enter on the exercise of his office, and shall receive for his trouble a yearly salary of two hundred pounds to be paid by the treasurer in quarterly paiments on warrant from the Auditors, who are hereby required to enter such warrants in account against such persons.
